         Case 1:81-cr-00306-PLF Document 705 Filed 05/06/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :             Criminal No. 81-306 (PLF)
               v.                            :
                                             :
JOHN W. HINCKLEY, JR.                        :


                                            ORDER

       Upon consideration of the government s motion to permit its expert to conduct a mental

examination of Mr. Hinckley, conduct collateral interviews and to review records and materials in

possession of the Department of Behavioral Health concerning Mr. Hinckley, it is this

  66th6
________day of May, 2021,

       ORDERED that Dr. Mitchell Hugonnet, may conduct such examination of John W.

Hinckley, Jr., as he deems appropriate in order to determine Mr. Hinckley s present mental

condition and risk of dangerousness, if any, if unconditionally released from his commitment.

       IT IS FURTHER ORDERED that Dr. Hugonnet may conduct collateral interviews of

Mr. Hinckley’s treatment providers and others as he deems appropriate in order for him to make a

determination regarding Mr. Hinckley’s present mental condition and risk of dangerousness, if

any, if unconditionally released from his commitment.

       IT IS FURTHER ORDERED that Dr. Hugonnet may bring and use audio recording

devices and laptop computers during his examination.

       IT IS FURTHER ORDERED that the Department of Behavioral Health shall cooperate

with Dr. Hugonnet’s request for collateral interviews.

                                                     ______________________________
                                                     PAUL L. FRIEDMAN
                                                     United States District Judge
